Citation Nr: 9929092	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  96-30 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an increased (compensable) schedular 
disability rating for the service-connected hearing loss in 
the left ear.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active military service from February 1959 
to March 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the New Orleans 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal has been certified to the Board by the RO on the 
three issues which appear on the cover page of this decision.  
However, a timely substantive appeal on the issue of 
entitlement to service connection for tinnitus is not of 
record.  Since the appellant's August 1997 notice of 
disagreement on this issue was filed on a VA Form 9, the 
Board can see how the appellant may have been confused by the 
instructions given him in the RO's June 1998 transmittal 
letter concerning the necessity to file a substantive appeal 
on VA Form 9 relative to any new issue if this had not 
already been done.  Moreover, in view of the favorable action 
below and since the Board accepted testimony from the 
appellant on this issue at the hearing held at the RO in July 
1999, the jurisdictional requirement for a timely substantive 
appeal on the issue of entitlement to service connection for 
tinnitus is considered waived.  See Beyrle v. Brown, 9 Vet. 
App. 24, 28 (1996).  


FINDINGS OF FACT

1.  The appellant is shown ot have experienced acoustic 
trauma in service in the form of repeated exposure to heavy 
weapons fire without any ear protection.  

2.  A hearing disability in the left ear for VA compensation 
purposes was present in service, and service connection has 
been established for this disability, currently rated at the 
noncompensable level.  

3.  The appellant currently has a hearing disability in the 
right ear which a competent medical expert describes as 
suggestive of noise-induced hearing loss.  

4.  He currently has tinnitus, and as he testified that he 
first noted the disability immediately after service, it is 
as likely as not to be of in-service origin.  


CONCLUSIONS OF LAW

1.  The appellant's hearing disability in the right ear was 
incurred in peacetime service.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.385 (1998).  

2.  His tinnitus was incurred in peacetime service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991).  In addition, 
sensorineural hearing loss may be presumed to have been 
incurred in service if it was manifested to a compensable (10 
percent) degree within one year of the claimant's separation 
from service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  The 
aforementioned factual basis may be established by medical 
evidence, competent lay evidence, or both.  38 C.F.R. 
§ 3.307(b).  In general, lay witnesses, such as the 
appellant, are only competent to testify as to factual 
matters, such as what symptoms an individual was manifesting 
at a given time; however, issues involving medical causation 
or diagnosis require competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 
5 Vet.App. 91 (1993).  

The threshold for normal hearing is from 0 to 20 decibels 
(db) over a range of frequencies in Hertz (HZ); higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Hearing loss 
is not subject to service connection until it constitutes a 
"disability" for VA compensation purposes, which is defined 
as follows:  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  

It is also important to note that service connection is only 
appropriate for a chronic disability.  For a showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then 
continuity of symptomatology after discharge from service is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).  

In addition, a claimant is always obliged to present evidence 
of a well-grounded claim; that is, a plausible claim, one 
which is either meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Moreover, a well-grounded claim must be supported by 
evidence, not just allegations.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  If a claim is not well-grounded, then no 
duty to assist the claimant in the development of that claim 
attaches to VA.  38 U.S.C.A. § 5107(a).  

The U. S. Court of Appeals for Veterans Claims (the Court)  
has held repeatedly that, in order for a claim seeking to 
establish service incurrence of a disability to be considered 
plausible, there must be competent evidence of a current 
disability; of incurrence of a disease or injury in service; 
and of a relationship or "nexus" between the current 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  

Hearing Disability in the Right Ear

There is no doubt that the appellant experienced acoustic 
trauma in service in the form of repeated exposure to weapons 
firing without any hearing protection.  His enlisted 
qualification record indicates that he was classified as a 
light weapons infantryman.  On February 1959 report of 
enlistment medical examination, his hearing in both ears was 
normal.  However, audiometric testing of the appellant in 
September 1960 produced the following pure tone thresholds, 
in decibels (converted from ASA to ISO standards):




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
15
X
30
LEFT
20
15
15
X
65

On the official audiological evaluation of the appellant in 
January 1962, prior to his separation from service in March 
1962, pure tone thresholds, in decibels (converted from ASA 
to ISO standards), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
15
X
25
LEFT
30
25
15
X
55


Furthermore, it was reported on the January 1962 medical 
examination that the appellant had "Deafness, due to acoustic 
trauma, hvy firing."  He was given a profile at the time 
restricting exposure to loud noises unless wearing ear 
defenders.  Thus, it can be seen that the appellant 
manifested a hearing loss in the left ear in service (for 
which service connection has been granted), but his hearing 
at that time in the right ear did not meet the regulatory 
definition of a hearing disability, although he manifested 
significant hearing loss in that ear, as well.  

The appellant currently has a hearing disability in both 
ears, which has been evident on audiometric testing since at 
least 1975.  Furthermore, a certified clinical audiologist 
stated in a January 1996 that the appellant's bilateral, 
moderately-severe sensorineural hearing loss was "suggestive 
of noise-induced hearing loss."  The appellant is not shown 
to have experienced any significant acoustic trauma after 
military service.  In addition, the current record reflects 
no competent medical evidence to contradict the previously 
quoted medical opinion, which indicates a nexus between the 
appellant's current disability and the events in service.  

Service Connection for Tinnitus

The appellant currently has tinnitus, as reported on the 
October 1995 VA examination and on an insurance examination 
in April 1990.  He testified under oath in July 1999 that he 
first noticed ringing in his ears immediately after leaving 
service, but that he probably experienced it while in 
service, although he was unaware of it at the time.  Such 
testimony, which was entirely within the appellant's 
competence and which the Board finds to be persuasive and 
credible in view of the obvious acoustic trauma sustained by 
him in service, supplies continuity of symptomatology from 
the time of service to the present.  


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a hearing disability in 
the right ear and tinnitus is established, and to this 
extent, the appeal is granted.  


REMAND

In view of the favorable action above in granting service 
connection for hearing loss in the right ear, the RO must now 
review the relevant evidence in order to rate the appellant's 
service-connected bilateral hearing loss.  Accordingly, this 
appeal is remanded for the following further action:  

The RO should review the relevant 
evidence in order to establish the proper 
schedular disability rating for the 
service-connected bilateral hearing loss.  

Unless the appellant indicates his satisfaction with the 
schedular rating assigned for bilateral hearing loss, he and 
his representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is so informed, but he may furnish 
additional evidence and/or argument on the matter pending 
above while the case remains in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals





